United States Court of Appeals
      for the Federal Circuit
                ______________________

             MICHAEL MEIRESONNE,
                   Appellant

                          v.

                   GOOGLE, INC.,
                       Appellee
                ______________________

                      2016-1755
                ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. IPR2014-
01188.
                 ______________________

                Decided: March 7, 2017
                ______________________

   MARK A. JOTANOVIC, Brooks Kushman PC, Southfield,
MI, argued for appellant. Also represented by THOMAS A.
LEWRY, WILLIAM G. ABBATT, JOHN S. LEROY.

    GREGORY A. CASTANIAS, Jones Day, Washington, DC,
argued for appellee. Also represented by ISRAEL SASHA
MAYERGOYZ, Chicago, IL; KRISTA SCHWARTZ, San Francis-
co, CA.
                ______________________
2                                   MEIRESONNE   v. GOOGLE, INC.



    Before PROST, Chief Judge, LOURIE, and MOORE, Circuit
                           Judges.
MOORE, Circuit Judge.
    Michael Meiresonne appeals from the final inter
partes review (“IPR”) decision of the U.S. Patent and
Trademark Office’s Patent Trial and Appeal Board
(“Board”) holding that claims 16, 17, 19, and 20 of U.S.
Patent No. 8,156,096 (the “’096 patent”) are unpatentable
under 35 U.S.C. § 103. For the reasons discussed below,
we affirm.
                        BACKGROUND
     Mr. Meiresonne is the sole inventor of the ’096 patent,
titled “Supplier Identification and Locator System and
Method.” The specification discloses a “system whereby a
user can identify a supplier of goods or services over the
Internet.” ’096 patent at 2:55–57. It teaches a directory
website that contains (1) a plurality of links to supplier
websites, (2) “a supplier descriptive portion” located near
a corresponding supplier link, (3) “a descriptive title
portion” describing the class of goods or services listed on
the website, and (4) “a rollover window that displays
information” about at least one of the suppliers corre-
sponding to a link. Id. at 2:57–3:3.
      Claim 19 is representative:
      A computer system including a server comprising:
          at least one web site stored on the server
          and accessible by a user via the Internet,
          wherein the web site comprises:
          a home page on the server accessible by
          the user using a computer via the Internet
          wherein the home page comprises an in-
          put receiving area and wherein a user in-
          puts keyword search term information
          into the input receiving area;
MEIRESONNE   v. GOOGLE, INC.                             3



       a keyword results displaying web page
       that comprises:
       a listing of a plurality of related subject
       matter links to web sites that are also re-
       lated to the keyword search term infor-
       mation inputted into the input receiving
       area;
       a plurality of descriptive portions, wherein
       each descriptive portion is an associated
       descriptive portion that is adjacent to and
       associated by the user with an associated
       related subject matter link, which is one of
       the plurality of related subject matter
       links; and
       a rollover viewing area that individually
       displays information corresponding to
       more than one of the related subject matter
       links in the same rollover viewing area
       when the user’s cursor is at least substan-
       tially over any of the links, at least sub-
       stantially over a link’s descriptive portion,
       or substantially adjacent [sic] the corre-
       sponding descriptive portion and wherein
       the rollover viewing area is located sub-
       stantially adjacent to the plurality of re-
       lated subject matter links.
’096 patent at 11:18–12:19 (emphasis added).
    Google petitioned for IPR of claims 16, 17, 19, and 20
of the ’096 patent. The Board instituted review of the four
claims under 35 U.S.C. § 103 based on a combination of
the 1997 book “World Wide Web Searching for Dummies,
2nd Edition” by Brad Hill (“Hill”) and U.S. Patent No.
6,271,840 (“Finseth”).
    Hill describes the user interfaces for several popular
search engines in the 1990s, including Lycos and Yahoo!.
4                               MEIRESONNE   v. GOOGLE, INC.



The depicted user interfaces include a list of web links
along with an abstract of accompanying text describing
the website at the associated link. Specifically, Hill
teaches:
    An Abstract is a one-paragraph description of the
    site. Don’t expect a ton of information from these
    abstracts because the Lycos staff doesn’t write
    them. Sometimes they’re about as informative as
    a paragraph full of gibberish. Other abstracts can
    prove more useful—and you can always get the
    story straight from the horse’s mouth by clicking
    on the link to visit the actual site.
J.A. 1603.
    Finseth teaches a visual index for a graphical search
engine that provides “graphical output from search engine
results or other URL lists.” In the background section of
the specification, Finseth notes:
    One of the great drawbacks of current search en-
    gines is the output that they provide to the user.
    Often, such results are in the form of a list of hy-
    perlinks with a cursory, if not cryptic, excerpt of
    initial text present on the web page. Few, if any,
    search engine interfaces provide means by which
    to gauge graphically the contents of the web page.
    Such review or perusal of some summary form of
    a web page, even if cursory, provides a significant
    amount of information as the form in which
    graphical information is presented often indicates
    to a significant degree its content.
J.A. 1632 at 1:54–63. In order to “provide a better and
quicker review of search engine results and/or URL list
information,” Finseth teaches a “means by which thumb-
nail or other representational graphic information can
accompany hyperlinks that result at the end of a search
engine search.” Id. at 2:26–31; J.A. 1633 at 3:8–10.
MEIRESONNE   v. GOOGLE, INC.                                5



    The Board held claims 16, 17, 19, and 20 of the ’096
patent unpatentable under 35 U.S.C. § 103 based on the
combined teachings of Hill and Finseth. It found that Hill
discloses all limitations of claim 19 except for the “rollover
viewing area” limitation, which it found disclosed by
Finseth. While the Board recognized that Finseth refers
to descriptive text as “cursory” and indicates that a graph-
ical preview is more useful than plain text, it nonetheless
found that a person of ordinary skill in the art would not
have read Finseth to teach away from the solution of the
’096 claims. Mr. Meiresonne appeals. We have jurisdic-
tion pursuant to 28 U.S.C. § 1295(a)(4)(A).
                        DISCUSSION
     We review the Board’s legal conclusions de novo and
its factual findings for substantial evidence. In re Gart-
side, 203 F.3d 1305, 1316 (Fed. Cir. 2000). A finding is
supported by substantial evidence if a reasonable mind
might accept the evidence as adequate support for the
finding. Consol. Edison Co. v. NLRB, 305 U.S. 197, 229
(1938). Obviousness is a question of law based on under-
lying facts. Apple Inc. v. Samsung Elecs. Co., 839 F.3d
1034, 1047 (Fed. Cir. 2016) (en banc). What the prior art
teaches, whether a person of ordinary skill in the art
would have been motivated to combine references, and
whether a reference teaches away from the claimed
invention are questions of fact. Id. at 1047–48; In re
Mouttet, 686 F.3d 1322, 1330 (Fed. Cir. 2012).
    A combination of known elements is likely to be obvi-
ous when it yields predictable results. KSR Int’l Co. v.
Teleflex Inc., 550 U.S. 398, 416 (2007). Obviousness may
be defeated if the prior art indicates that the invention
would not have worked for its intended purpose or other-
wise teaches away from the invention. DePuy Spine, Inc.
v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1326
(Fed. Cir. 2009). A reference teaches away “when a
person of ordinary skill, upon reading the reference,
6                               MEIRESONNE   v. GOOGLE, INC.



would be discouraged from following the path set out in
the reference, or would be led in a direction divergent
from the path that was taken” in the claim. Galderma
Labs., L.P. v. Tolmar, Inc., 737 F.3d 731, 738 (Fed. Cir.
2013). A reference that “merely expresses a general
preference for an alternative invention but does not
criticize, discredit, or otherwise discourage investigation
into” the claimed invention does not teach away. Id.
    The sole issue before us is whether Hill and Finseth
teach away from the invention of the ’096 patent, which
combines descriptive text with a rollover viewing area.
The parties agree that Hill teaches links and text descrip-
tions and Finseth teaches links and a rollover viewing
area. Mr. Meiresonne argues that Hill and Finseth teach
away from the combination of descriptive text and a
rollover viewing area because both prior art references
disparage and criticize the use of descriptive text. He
argues that Finseth’s solution to the “cursory, if not
cryptic” descriptive text was abandoning and replacing
textual descriptions with graphical previews. He also
notes that Hill describes the abstract text as “gibberish”
and advocates “visit[ing] the actual site” instead of read-
ing the unreliable abstract text.
    Reviewing both references, we conclude that substan-
tial evidence supports the Board’s fact finding that the
prior art does not teach away from the claimed combina-
tion. Though Finseth teaches graphical previews in a
rollover window, it never implies that text and graphics
are mutually exclusive or advocates abandoning text
descriptions wholesale. The words “replace” and “unreli-
able,” used repeatedly in Mr. Meiresonne’s briefs to ex-
plain how the references teach away from the ’096
invention, are completely absent from Finseth. Instead,
Finseth explains that thumbnail images of websites are
highly desirable in order to more “quickly filter through
the vast information available from the simplest of
searches,” J.A. 1632 at 2:15–17, and the addition of
MEIRESONNE   v. GOOGLE, INC.                                  7



graphical previews makes web browsing “easier and more
useful, even for the novice,” J.A. 1636 at 10:40–44.
     The fact that Finseth describes descriptive text as
“[o]ften[] . . . cursory, if not cryptic” does not automatically
convert the reference to one that teaches away from
combining text descriptions with a rollover window. This
description implies only that text descriptions may be
incomplete or insufficient to fully understand the content.
Finseth does not say or imply that text descriptions are
“unreliable,” “misleading,” “wrong,” or “inaccurate,” which
might lead one of ordinary skill in the art to discard text
descriptions completely. The word “cursory” implies that
the information is accurate but could use supplementa-
tion—it does not demand replacement. Finseth also
describes the graphical thumbnails in its claimed inven-
tion as “cursory,” but notes that they still “provide[] a
significant amount of information as the form in which
graphical information is presented often indicates to a
significant degree its content.” J.A. 1632 at 1:59–63.
     Similarly, Hill’s description of website abstracts as
“[s]ometimes . . . as informative as a paragraph of gibber-
ish” does not amount to promoting abandonment of text
descriptions. The very next sentence acknowledges that
“[o]ther abstracts can prove more useful.” J.A. 1603.
While Hill teaches that a user should not “expect a ton of
information” from the text, it never advocates abandoning
text wholesale—it merely encourages supplementing the
text by visiting the website itself. Id.
    This case is unlike previous cases in which we af-
firmed lower tribunal findings that prior art references
taught away from the invention. In DePuy Spine, for
example, the prior art taught that the addition of a rigid
screw to the prior art spinal assembly would have elimi-
nated or reduced the device’s desired “shock absorber”
effect, thereby rendering the device inoperative for its
intended purpose. 567 F.3d at 1326–27. In that case, the
8                               MEIRESONNE   v. GOOGLE, INC.



prior art reference expressed a concern for failure of the
assembly and stated that the shock absorber effect “de-
crease[d] the chance of failure of the screw or the bone-
screw interface.” Id. at 1327 (internal quotation marks
omitted). The prior art depicted a “causal relationship
between rigidity and screw failure,” which supported the
finding that it taught away from using rigid screws. Id.
    Here, neither Hill nor Finseth indicates that inclusion
of descriptive text would detract in any way from Fin-
seth’s goal of using a rollover viewing area to peruse data
“much faster” than previous methods and “determin[ing]
which web pages would be of most interest to the user.”
J.A. 1636 at 10:31–47. Finseth does not express concern
that text descriptions would hinder the goal of communi-
cating information about website links to a person brows-
ing the internet. Instead it encourages the addition of
graphical previews to known systems to “mak[e] the
Internet even more advantageous than before.”            Id.
at 10:40–42. Text descriptions—even if cursory or cryp-
tic—and graphical previews both help a user to determine
whether a link is relevant to the information he is looking
for. And nothing in either reference indicates that de-
scriptive text would render Finseth’s rollover area inoper-
ative for its intended purpose.
    Whether the prior art references teach away is not a
question that we review de novo. The Board found that
the references do not teach away from combining text
descriptions with a rollover window, and we review that
finding for substantial evidence. The Board’s fact finding
that these prior art references do not teach away from
combining text descriptions with additional information
in a rollover viewing area is supported by substantial
evidence.
                       CONCLUSION
    For the foregoing reasons, we affirm the Board’s con-
clusion that claims 16, 17, 19, and 20 of the ’096 patent
MEIRESONNE   v. GOOGLE, INC.                     9



are unpatentable under 35 U.S.C. § 103 based on the
teachings of Hill and Finseth.
                       AFFIRMED